United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                  ________________

                                     No. 07-1787
                                  ________________

Rosemary Hamilton,                        *
                                          *
             Appellant,                   *
                                          *       Appeal from the United States
      v.                                  *       District Court for the Eastern
                                          *       District of Arkansas
Michael J. Astrue,                        *
Social Security Administration,           *
Commissioner,                             *
                                          *
             Appellee.                    *

                                  ________________

                             Submitted: January 16, 2008
                                 Filed: March 10, 2008
                               ________________

Before LOKEN, Chief Judge, MURPHY, Circuit Judge, and JARVEY, District
Judge.1
                           ________________

JARVEY, District Judge.

      Rosemary Hamilton applied for Social Security disability insurance benefits
and supplemental security income on May 9, 2003, claiming a disability onset date of
July 19, 2002. Hamilton alleges she is disabled and unable to work due to lupus,


      1
       Judge John A. Jarvey, United States District Judge for the Southern District of
Iowa, sitting by designation.
fibromyalgia, arthritis in her neck and back, scoliosis, narcolepsy, pain and weakness
in her knees, numbness and tingling in her hands and feet, and poor memory. A
Social Security Administration Administrative Law Judge (ALJ) held a hearing on
March 9, 2005, and found that Hamilton was not disabled. The Appeals Council
denied review, both initially, and again after considering additional evidence
submitted by Hamilton. Hamilton filed this action for judicial review. The district
court2 upheld the final agency decision. Hamilton appeals the judgment of the district
court affirming the Commissioner’s final decision, arguing that the ALJ’s
determination that she can perform her past work as a data entry clerk is not supported
by substantial evidence in the record as a whole. Specifically, Hamilton argues that
the ALJ erroneously discounted the opinion of her treating physician and improperly
discredited her subjective complaints.

      This court reviews de novo a district court’s decision upholding the denial of
Social Security benefits. Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir. 2006). The
Commissioner’s decision must be affirmed if it is supported by substantial evidence
in the record as a whole. Id. “Substantial evidence is relevant evidence that a
reasonable mind would accept as adequate to support the Commissioner’s
conclusion.” Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000). The whole record
is considered, “including evidence that supports as well as detracts from the
Commissioner’s decision, and we will not reverse simply because some evidence may
support the opposite conclusion.” Pelkey, 433 F.3d at 577.

       “A treating physician’s opinion regarding an applicant’s impairment will be
granted controlling weight, provided the opinion is well-supported by medically
acceptable clinical and laboratory diagnostic techniques and is not inconsistent with
the other substantial evidence in the record.” Singh v. Apfel, 222 F.3d 448, 452 (8th


      2
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas.

                                         -2-
Cir. 2000) (citation omitted). The regulations require the ALJ to give reasons for
giving weight to or rejecting the statements of a treating physician. See 20 C.F.R.
§ 404.1527(d)(2). Whether the ALJ gives great or small weight to the opinions of
treating physicians, the ALJ must give good reasons for giving the opinions that
weight. Holmstrom v. Massanari, 270 F.3d 715, 720 (8th Cir. 2001). “The ALJ may
discount or disregard such an opinion if other medical assessments are supported by
superior medical evidence, or if the treating physician has offered inconsistent
opinions.” Hogan v. Apfel, 239 F.3d 958, 961 (8th Cir. 2001). Moreover, a treating
physician’s opinion does not deserve controlling weight when it is nothing more than
a conclusory statement. Piepgras v. Chater, 76 F.3d 223, 236 (8th Cir. 1996). See
also Thomas v. Sullivan, 928 F.2d 255, 259 (8th Cir. 1991) (holding that the weight
given a treating physician’s opinion is limited if the opinion consists only of
conclusory statements).

       During the relevant period under consideration in this case, Hamilton primarily
treated with Dr. Judith Butler, M.D. In according little weight to Dr. Butler’s opinion
that Hamilton is disabled, the ALJ found that Dr. Butler’s opinion is not consistent
with the clinical and laboratory findings in this case. The ALJ further found that
Hamilton’s fibromyalgia and lupus were poorly documented. The ALJ was entitled
to give Dr. Butler’s opinion less deference.

       From November 2003 through May 2004, Hamilton saw Dr. Butler on a
monthly basis. “Opioid Progress Reports” were generated for each visit and are part
of the record. During these visits, Hamilton rated her weekly pain as seven, eight, or
nine on a ten point scale where zero equaled no pain and ten equaled the worst
possible pain. However, Dr. Butler rated Hamilton’s level of function as a five on one
occasion, and either an eight or nine on all subsequent visits, on a ten point scale
where zero equaled “severe impact on function at home or at work” and ten equaled
“returned to level of function prior to injury.” Moreover, Dr. Butler consistently
answered in the affirmative the question, “Has there been overall improvement in the

                                         -3-
patient’s pain and function since opioids were first used to treat the patient’s chronic
pain, in terms of daily living or work activities?” Moreover, certain portions of these
reports, which Hamilton represents to the court as Dr. Butler’s opinion that she is
unable to work, are replete with misspellings3 and the handwriting and signature on
the majority of these reports appear to be inconsistent with Dr. Butler’s other records.

       On August 1, 2003, Hamilton was consultatively examined by Dr. Shalender
Mittal at the request of the Social Security Administration. Dr. Mittal’s examination
of Hamilton’s cervical spine revealed normal degrees of forward flexion and
extension. Dr. Mittal’s examination of her lumbar spine revealed flexion possible to
about 75 degrees with some discomfort beyond that. Hamilton’s straight leg raising
was normal bilaterally with no evidence of muscle spasm. There was no evidence of
any joint abnormalities of the extremities, and no evidence of any muscle weakness
or atrophy. Hamilton’s gait was essentially normal and her grip was estimated at
100% of normal. Dr. Mittal opined that, “[t]he severity of limitation would be
considered mild at this time.”

      On March 17, 2004, Dr. Butler completed a “Medical Source Statement”
wherein she outlined Hamilton’s physical limitations for the period July 11, 2001 to
date. Dr. Butler opined that Hamilton could frequently lift and/or carry less than 10
pounds, occasionally lift and/or carry less than 10 pounds, stand and/or walk a total
of four hours (less than 30 minutes continuously), and sit a total of four hours (less
than 30 minutes continuously). Dr. Butler further opined that Hamilton’s ability to
push and/or pull was limited due to swelling, weakness, and constant pain. Dr. Butler
opined that Hamilton should never climb, balance, stoop, kneel, or crouch; was
limited in her ability to reach, handle, finger, or feel; and could only bend
occasionally. Dr. Butler explained that Hamilton cannot lift because of hand


      3
      The more troubling misspellings include “functionaly,” “funchenal,”
“fybromyliagia,” “leggs,” and “worst” (in lieu of “worse”).

                                          -4-
weakness, decreased coordination, and swelling. Dr. Butler also noted abnormal lab
results, which are consistent with fibromyalgia, hypothyroidism, and neuropathy.

       Hamilton was hospitalized on May 14, 2004, for a prescription drug overdose
following an automobile accident where she hit an ice machine at a gas station.
Medical records of her hospitalization state, “She has a history of prescription drug
abuse and has been seen by Dr. Butler.” An examination of Hamilton during the
course of her hospitalization revealed a full range of motion in her extremities and no
edema. Hamilton had another motor vehicle accident on July 2, 2004. Hospital
records associated with this accident indicated no vertebral tenderness of Hamilton’s
back and a normal range of motion of extremities. An x-ray of Hamilton’s cervical
spine revealed no fracture, normal alignment, and normal soft tissues. A CT scan of
Hamilton’s cervical spine revealed no gross sign of deformity or fracture. Hamilton
left the hospital on July 3, 2004, against medical advice.

       In November of 2004, Hamilton established care with Dr. Roger Cagle. At her
November 2004 visit, Hamilton’s chief complaint was lower back pain related to a
recent motor vehicle accident. Hamilton complained of aching all over her body,
fatigue, and weight gain. She also complained that her knee “pops out.” Dr. Cagle’s
physical examination revealed good strength in all extremities. Records of Hamilton’s
treatment with Dr. Cagle from December 2004 through August 2005 indicate that
Hamilton denied chronic fatigue and reported no unusual weakness or drowsiness.

       On January 27, 2005, a CT scan was taken of Hamilton’s lumbar spine
following a fall. No spinal stenosis, disc herniation or nerve root displacement was
identified, and no fracture was seen. A CT scan of her left knee revealed
“Degenerative changes of the articulating surfaces of the knee. Micro-fracture
involving the cortex of the femur posterior to the patella. Degenerative change
consistent with chondromalacia of the posterior patellar surface.              Bony
demineralization.”

                                         -5-
      On March 11, 2005, Hamilton was hospitalized as a result of an overdose of
prescription medication. She was found by police sleeping in a ditch. Hamilton was
discharged against medical advice on March 12, 2005. Hamilton was hospitalized
again from June 27, 2005 to July 6, 2005, following a fall related to a prescription
drug overdose. She was diagnosed with an intracranial bleed. Hamilton’s final
diagnoses included multiple cerebral contusions, uncontrolled diabetes, dysarthria,
closed head injury, and post traumatic subarachnoid hemorrhage. A June 28, 2005,
CT scan of Hamilton’s cervical spine revealed “mild degenerative change of the
cervical spine” only. An x-ray of her cervical spine revealed no gross deformity.

      The medical evidence, when viewed in its entirety, does not support Dr.
Butler’s conclusory opinion that Hamilton is disabled. The inconsistencies within Dr.
Butler’s medical records alone, as set forth above, provide appropriate reasons for the
ALJ to discount her opinion. The hospital records, Dr. Cagle’s records, and Dr.
Mittal’s findings, are inconsistent with Dr. Butler’s opinion. Because of this, the ALJ
was entitled to give Dr. Butler’s opinion less deference.

        Finally, Hamilton argues that the ALJ improperly discredited her subjective
complaints in formulating her Residual Functional Capacity (RFC). Hamilton
testified that she experiences no side effects from the medications she takes. Hamilton
testified that her normal day is spent alternating from her sofa to her recliner trying
to get comfortable, and that she is lucky to get two to three hours of sleep per night.
Hamilton testified that she can sit comfortably in a chair for 30 to 40 minutes before
starting to fidget, but can stand no more than 10 to 15 minutes at a time. Hamilton
testified that she cannot walk very far before her left knee pops out of joint and she
falls down. She claimed that she cannot run, jump, bend over forward, lift anything
over five pounds, or push or pull things. Hamilton testified that she can follow
directions, but cannot maintain attention and concentration for a very long time, and
that her memory is terrible. Hamilton finally testified that her narcolepsy causes her
to fall asleep unexpectedly two to three times per week, and that she cannot afford the

                                         -6-
medication necessary to treat this condition. The ALJ found Hamilton’s testimony
was not entirely credible because it was inconsistent with the objective medical
evidence and other evidence of record.

       The ALJ ultimately determined that Hamilton had the RFC to perform
sedentary work with the following restrictions. She could stand and walk for four
hours in an eight hour work period, sit for six hours in an eight-hour work period,
occasionally lift and carry 10 pounds, occasionally climb, stoop, crouch, kneel and
crawl, push and pull 10 pounds, and was unlimited in her ability to reach, handle, feel,
see, hear, and speak. In response to a hypothetical question setting forth the RFC
outlined above, the vocational expert testified that Hamilton retained the ability to
perform her past relevant work as a data entry clerk. The ALJ noted in his opinion
that “in the instant case, the claimant has enhanced the extent of her functional loss,”
and further noting that Hamilton’s “verbal and nonverbal actions during the hearing
did not show that she was experiencing debilitating pain or any other sensations that
would render her disabled.” Finding Hamilton to be “not very credible,” the ALJ
concluded that Hamilton’s testimony was inconsistent with the objective medical
evidence and other evidence of record.

      This court will defer to the ALJ’s credibility determinations as long as they are
“supported by good reasons and substantial evidence.” Pelkey, 433 F.3d at 577
(quoting Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005)). “Subjective
complaints may be discounted if the evidence as a whole is inconsistent with the
claimant’s testimony.” Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1994).

      The record as a whole contains little objective evidence, medical or otherwise,
to support Hamilton’s claim of disability. As set forth above, Dr. Butler’s medical
records do not consistently support Hamilton’s claim of disability. Hamilton’s other
medical records do not support Hamilton’s claim of disability. The ALJ’s credibility
analysis was proper and will not be disturbed.

                                          -7-
For these reasons we affirm the judgment of the district court.

               ______________________________




                                  -8-